United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, WARWICK POST
OFFICE, Warwick, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1596
Issued: April 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 22, 2019 appellant, through counsel, filed a timely appeal from an April 23, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted December 6, 2017 employment incident.
FACTUAL HISTORY
On January 12, 2018 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 6, 2017 she injured her left knee while in the
performance of duty. She explained that she was walking into the breakroom in order to fill a
water bottle and when she put her foot down on the floor, her shoe did not move while the rest of
her body continued in motion and rotated to the right. Appellant noted that she heard a pop in her
left knee and felt unbearable pain and a burning sensation. On the reverse side of the claim form
appellant’s postmaster, J.V., contended that she was not in the performance of duty when the
alleged injury occurred because she was walking to fill a water bottle. Appellant did not stop
work.
In an attached statement, appellant explained that around 12:15 p.m. she finished loading
her Long-Life Vehicle (LLV) and went back into the office in order to fill her water bottle before
beginning her route. She noted that, as she made her way past two tubs and stepped onto the open
floor, her left foot stuck to the floor while her whole body continued to turn towards the right. As
her body continued to turn to the right, appellant heard and felt a pop and felt unbearable pain and
burning in her left knee. She further noted that she could hardly walk or stand and had to be helped
by two of her coworkers. Appellant then informed her supervisor, D.H., and her postmaster of her
injury and told them she was not sure what she should do. She completed her route and informed
her supervisor, and postmaster that the pain in her left knee had not gotten any better. Appellant’s
postmaster then asked her if she was going to file a claim. Appellant again indicated that she did
not know and went to show him where her injury took place.
On January 16, 2018 appellant’s postmaster issued an authorization for examination and/or
treatment (Form CA-16) noting that appellant was walking and heard a pop in her knee on
December 6, 2017.
In a January 17, 2018 medical note, Dr. Andrew Beharrie, a Board-certified orthopedic
surgeon, held appellant off from work from January 17 through 21, 2018.
In a January 18, 2018 letter, the postmaster controverted appellant’s claim. He explained
that, when he saw appellant crying from her injury and asked her if she would be filing a claim,
she responded by saying she would assess how her knee felt later that day. When she returned to
the office later that day, he again asked her if she would be filing a claim and asked appellant to
show him what happened. The postmaster noted that for the remainder of December appellant
went the whole month without mentioning her knee again.

2

In a January 19, 2018 statement, appellant’s supervisor indicated that, at the beginning of
December 2017, appellant informed her of an injury she suffered while heading towards the
bathroom and that she did not want to file a claim because it was unnecessary.3
In a development letter dated January 26, 2018, OWCP informed appellant of the
deficiencies of her claim and advised her of the type of factual and medical evidence necessary to
establish her claim. It provided a questionnaire for her completion to provide further details
regarding the circumstances of the claimed December 6, 2017 employment injury. OWCP also
requested that appellant submit a narrative medical report from her treating physician which
provided a diagnosis and the physician’s rationalized medical explanation as to how the alleged
employment incident caused the diagnosed condition. It afforded appellant 30 days to submit the
necessary evidence.
In response, appellant submitted a January 17, 2018 medical report from Dr. Beharrie, who
noted that appellant presented with left knee pain following the alleged December 6, 2017
employment incident. Dr. Beharrie reported that, while walking through the office, she twisted
her knee and heard a pop. He further reported that appellant experienced immediate pain that had
continued since and noted that it had become more difficult to continue working. In a diagnostic
report of even date, Dr. Teresa Karcnik, a Board-certified diagnostic radiologist, noted that an
x-ray of appellant’s left knee revealed degenerative joint disease and no evidence of a fracture or
dislocation. Based on his evaluation, Dr. Beharrie diagnosed primary osteoarthritis of the left knee
and administered a cortisone injection to her left knee. His assessment also revealed that her injury
was work related and recommended that she remain out of work until January 22, 2018.
In response to OWCP’s questionnaire, appellant provided a February 1, 2018 statement.
She countered the employing establishment’s letter by asserting that neither her postmaster nor
supervisor asked her during the month of December into January if she needed to file a claim.
Appellant further indicated that, throughout the month of December, she mentioned the pain in her
knee several times to both the postmaster and her supervisor, but employees were advised not to
request any annual or sick leave because no time off during the holiday season would be approved.
In a February 12, 2018 medical report, Dr. Beharrie noted that appellant experienced some
relief with the cortisone injection and that she had not yet been approved for physical therapy. He
again noted a diagnosis of primary osteoarthritis of the left knee due to a work-related injury.
Dr. Beharrie answered “yes” to a question asking whether appellant’s history of injury was
consistent with his findings. He also provided an attending physician’s report (Part B of a Form
CA-16) in which he described an injury to the left knee after she twisted her left knee at work and
heard a pop on December 6, 2017. Dr. Beharrie checked a box marked “yes” indicating that

3

In a January 25, 2018 letter, the employing establishment again controverted appellant’s claim for continuation of
pay, stating that her claim should be barred because she had not filed her Form CA -1 within 30 days of her injury. In
an attached letter, the postmaster again explained that he asked appellant on two separate occasions whether she was
going to file a claim or not on the day of her injury. He noted that on January 12, 2018 appellant informed him that
the pain in her knee was unbearable, that she could not sleep and filed a Form CA -1 to address her injury. The
postmaster also noted that appellant did not miss any work until January 17, 2018.

3

appellant’s condition was caused or aggravated by her employment activity. In a medical note of
even date, he recommended appellant remain out of work for six weeks.
In a February 13, 2018 letter, the employing establishment again controverted appellant’s
claim, contending that she provided conflicting statements about how her injury occurred.
By decision dated March 5, 2018, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between appellant’s medical
condition and the accepted employment incident.
On March 15, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted physical therapy notes dated from March 12 to 28, 2018 from Kevin
Stafford, a physical therapist, in which he detailed therapy sessions addressing her left knee
conditions.
In a medical report dated March 26, 2018, Dr. Beharrie noted that appellant experienced
mild improvement after she began her physical therapy on March 12, 2018.
Dr. Marvin Weingarten, a Board-certified radiologist, performed a magnetic resonance
imaging (MRI) scan of appellant’s left knee. In a June 19, 2018 diagnostic report, he diagnosed a
radial tear of the posterior horn of the medial meniscus with internal myxoid degeneration in the
body and posterior horn.
In a July 23, 2018 report, Dr. Pankaj Kaw, Board-certified in internal medicine, noted that
appellant’s MRI scan revealed a degenerative medial meniscus tear. He explained that, based on
his evaluation and Dr. Beharrie’s notes, appellant’s medial meniscus tear resulted from her
underlying osteoarthritis. Dr. Kaw further explained that, due to the twisting nature of the injury,
it appears most likely that she flared up her osteoarthritis from the injury.
A telephonic hearing was held before an OWCP hearing representative on August 7, 2018.
During the hearing, appellant testified that she had no history of problems with her left knee prior
to December 6, 2017 and, again, explained the events of the employment incident and the medical
treatment she received afterwards. The hearing representative advised appellant of the type of
medical evidence necessary to establish her claim and held the case record open for 30 days for
the submission of additional evidence. No additional evidence was received.
By decision dated October 4, 2018, OWCP’s hearing representative affirmed the March 5,
2018 decision.
On April 17, 2019 appellant, through counsel, requested reconsideration of OWCP’s
October 4, 2018 decision.
In a March 22, 2019 narrative medical report, Dr. Beharrie explained that degenerative
meniscus tears are very common in the setting of osteoarthritis of the knee. He noted that, as
osteoarthritis progresses, the contact pressure in the joint increases and the increased pressure
results in greater stresses on the meniscus as the quality and strength of the tissue in the meniscus

4

diminishes with age. As a result of these factors, patients with arthritis are more likely to de velop
a degenerative meniscus tear because the meniscus is more susceptible to damage. Dr. Beharrie
further explained that, prior to her injury, appellant had preexisting arthritis of her knee, but was
asymptomatic and that she may have also had preexisting degenerative meniscus tears. The
twisting injury to her knee caused significant force across her arthritic joint and this likely resulted
in an acute meniscus tear or worsening of a preexisting tear. Additionally, Dr. Beharrie explained
that appellant’s injury may have caused a new tear in a previously intact meniscus or resulted in a
progression of preexisting tear. He also noted that the injury caused a flare up of inflammation in
her knee, which resulted in aggravation of her baseline arthritis and associated meniscus tear.
By decision dated April 23, 2019, OWCP denied modification of the October 4, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established. 7 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged. 8 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury 9.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship. 10 The opinion of the physician
4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

K.V., Docket No. 18-0723 (issued November 9, 2018).

5

must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 11
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a March 22, 2019 medical report in which
Dr. Beharrie explained that patients with arthritis are more likely to develop a degenerative
meniscus tear due to contact pressure in the joints increasing, greater stress on the meniscus, and
the diminished strength of the tissue in the meniscus with age. He reported that, prior to appellant’s
injury, she had preexisting arthritis in her knee, but was asymptomatic for a meniscus tear and that
she may have also had a preexisting degenerative meniscus tear. Dr. Beharrie opined that the
December 6, 2017 twisting injury to appellant’s knee caused significant force across her arthritic
joint that likely resulted in an acute meniscus injury or the worsening of a preexisting tear. He
also attributed the aggravation of her arthritis and associated meniscus tear to the inflammation in
appellant’s knee from her injury.
Accordingly, the Board finds that, while Dr. Beharrie’s May 22, 2019 report is not fully
rationalized, it is sufficient to require further development as his opinion demonstrates knowledge
of appellant’s preexisting left knee conditions and he identified the December 6, 2017 employment
incident which appellant consistently claimed had precipitated her left knee injury. He also noted
physical findings upon examination and treatment consistent with his noted mechanism of injury
and provided an opinion citing to the facts of the case. Thus, the Board finds that Dr. Beharrie’s
opinion is sufficient to require further development of the record by OWCP.12
It is well established that, proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. 13 OWCP has an obligation to see that justice is
done.14
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
evidence of record to a district medical adviser or an appropriate Board-certified physician. The
selected physician shall provide a rationalized opinion addressing whether the diagnosed left knee
conditions are causally related to the accepted December 6, 2017 employment incident. If the
physician opines that the diagnosed conditions are not causally related, he or she must provide
11

I.J., 59 ECAB 408 (2008).

12

J.J., Docket No. 19-0789 (issued November 22, 2019); J.G., Docket No. 17-1062 (issued February 13, 2018);
A.F., Docket No. 15-1687 (issued June 9, 2016). See also John J. Carlone, supra note 9; Horace Langhorne, 29
ECAB 820 (1978).
13

A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
14

R.B., Docket No. 18-0162 (issued July 24, 2019); K.P., Docket No. 18-0041 (issued May 24, 2019).

6

rationale explaining the opinion. Following this and any other further development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim.15
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2019 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

